Title: From George Washington to United States Congress, 23 December 1783
From: Washington, George
To: United States Congress


                        
                             23 December 1783
                        
                        The great events on which my resignation depended having at length taken place; I have now the honor of
                            offering my sincere Congratulations to Congress & of presenting myself before them to surrender into their hands
                            the trust committed to me, and to claim the indulgence of retiring from the Service of my Country.
                        Happy in the confirmation of our Independence and Sovereignty, and pleased with the oppertunity afforded the
                            United States of becoming a respectable Nation, I resign with satisfaction the Appointment I accepted with diffidence—A
                            diffidence in my abilities to accomplish so arduous a task, which however was superseded by a confidence in the rectitude
                            of our Cause, the support of the Supreme Power of the Union, and the patronage of Heaven.
                        The successful termination of the War has verified the more sanguine expectations—and my gratitude for the
                            interposition of Providence, and the assistance I have received from my Countrymen, encreases with every review of the
                            momentous Contest.
                        While I repeat my obligations to the Army in general, I should do injustice to my own feelings not to
                            acknowledge in this place the peculiar Services and distinguished merits of the Gentlemen who have been attached to my
                            person during the War. It was impossible the choice of confidential Officers to compose my family should have been more
                            fortunate. Permit me Sir, to recommend in particular those, who have continued in Service to the present moment, as worthy
                            of the favorable notice & patronage of Congress.
                        I consider it an indispensable duty to close this last solemn act of my Official life, by commanding the
                            Interests of our dearest Country to the protection of Almighty God, and those who have the superintendence of them, to his
                            holy keeping.
                        Having now finished the work assigned me, I retire from the great theatre of Action—and bidding an
                            Affectionate farewell to this August body under whose orders I have so long acted, I here offer my Commission, and take my
                            leave of all the employments of public life.

                    